CANTY, J.
The petitioner, John Doyle, brought this proceeding in the probate court against his father, Simon Doyle, charging that the latter,
“By reason of old age, and loss and imperfection of mental faculties, is in his dotage, and is incompetent to have the charge and management of his property; and that said Simon Doyle so spends, wastes and lessens his estate as to be likely to expose himself to want and suffering; and that said Simon Doyle is incompetent to have the charge and management of his property.”
On the trial the probate court found against the petitioner, who then appealed to the district court, and on the trial therein that court also found against him, and he appeals to this court from an order denying his motion for a new trial.
The only point urged in this court is that the evidence does not sustain the findings of the court, but shows conclusively that the *163allegations of the petition are true. In our opinion, the point' is not well taken. In our opinion, the evidence warranted the court in finding that Simon Doyle was competent to manage his own affairs. He was 80 years old, almost blind, and somewhat deaf. As; to whether he was competent to manage his own affairs, the evidence was conflicting, and clearly warranted the court in finding-that he was competent. We cannot take the time to review the-evidence.
The order appealed from is affirmed.